Upon consideration of the application of counsel for the petitioner in the above-entitled cause for a stay of execution of the sentence of death upon the said Joe Vernon;
It is ordered that execution of the judgment and sentence of the Supreme Court of Alabama entered March 28, 1940, in the case therein entitled Joe Vernon v. State of Alabama, be, and the same hereby is, stayed pending the consideration and final determination by this Court of the petition for writ of certiorari herein filed this day.